DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered. Amended claims 1-5, 10-15 and 17 are presented for examination. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 7, “an impeller fin of the plurality of impeller fins”, should read “one of the plurality of impeller fins”.
Appropriate correction is required.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s first argument (page 4 of Remarks) states that there is no hollow portion on Ohashi’s impeller fin. Examiner respectfully disagrees and points out that fin “13” goes all the way from top to bottom (see fig. below) with a hollow portion in the center which comprises an end of heat pipe “11” (see fig. below). 

    PNG
    media_image1.png
    250
    394
    media_image1.png
    Greyscale

In regards to the newly added limitation, as noted in the Advisory Action (02/08/2021), Examiner considers it to be “new matter” since it does not appear to have support in the written disclosure of the Specification and is not shown in the figures. Nevertheless, Examiner points out that Ohashi still reads on the new limitation. The details of the rejection will be explained further below in the Claim Rejections section of this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first heat pipe portion” and “a second heat pipe portion connected to the first heat pipe portion” in the manner recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since the first and second heat pipe portions are not disclosed or clearly shown in any of the figures, the newly added limitation is considered to be “new matter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave et al. (US 2016/0281734, hereinafter “Musgrave”), Kaufmann et al. (DE 102009012852, hereinafter “Kaufmann”, English translation on file), Ohashi (JP 55153255, English translation on file) and Chong et al. (US 2014/0361649, hereinafter “Chong”).

Regarding claim 1 Crowell discloses an electrical machine (10, see fig. 1, [0029]) comprising: 
a stator assembly (28, 18, [0033-0036]) including a stator core (28) and a plurality of windings (18);
a rotor assembly (12) arranged concentrically with the stator assembly (28,18) and configured to rotate about an axis (crossing through shaft “24”), the rotor assembly (12) including a rotor core (20) and a hollow (the inside is hollow to allow for the shaft “24” to be inserted, see fig. 1) cage (22,26,14, [0032]) surrounding a periphery of the rotor core (20), wherein the cage (22,26,14) includes a plurality of impeller fins (16) extending from a first axial end of the rotor core (20) and extending from a second axial end of the rotor core (20) opposite the first axial end (see fig. 1), the plurality of impeller fins (16) formed integral with the cage ([0032]).

    PNG
    media_image2.png
    491
    549
    media_image2.png
    Greyscale

In regards to the limitation “via additive manufacturing”, it is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Further, in regards to the limitation: “the plurality of impeller fins formed integral with the cage via additive manufacturing”, while Crowell discloses ([0032]) integrating the impeller fins (16) with the rotor cage (22) by casting them together ([0032]), Crowell is silent to the process step of additive manufacturing.   

Musgrave provides evidence that it is known to use either casting or additive manufacturing for integrating metallic components together by teaching ([0026]) integrating fins/vanes to a diffuser body by either casting or via additive manufacturing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Crowell’s motor, the impeller fins to be formed integral with the cage via additive manufacturing instead of casting, due to the known alternative methods of additive manufacturing and casting for their use in the art as known manufacturing methods of integrating components together, as taught by Musgrave ([0026]). 

Crowell in view of Musgrave does not disclose an impeller fin of the plurality of impeller fins including an enclosed hollow portion, the hollow portion extending axially from the first axial end of the rotor core and protruding axially from an axial end of the cage opposite the first axial end of the rotor core, the hollow cage and the hollow portion of the impeller fin defining a heat pipe extending between the hollow cage and the impeller fin, the heat pipe including a first heat pipe portion defined by the hollow portion of the impeller fin, and a second heat pipe portion connected to the first heat pipe portion, the second heat pipe portion defined by a cage opening formed in the hollow cage and that at least one flow channel is formed in the stator and extends circumferentially about an exterior surface of the stator core.

However, Kaufmann teaches ([0005], [0006], [0009], [0032], see overall structure in fig. 6 and details in fig. 7) an impeller fin (13) of a plurality of impeller fins (13) including an enclosed ([0005], [0006], [0009]) hollow portion (5, 12), the hollow portion (5, 12) extending axially from the first axial end of the rotor core (2) and protruding axially from an axial end opposite the first axial end of the rotor core (2).

    PNG
    media_image3.png
    168
    524
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, the above recited arrangement, in order to provide rotor cooling by improving the heat transfer, as taught by Kaufmann ([0009], [0031]).

Crowell in view of Musgrave and Kaufmann does not disclose the hollow cage and the hollow portion of the impeller fin defining a heat pipe extending between the hollow cage and the impeller fin.

However, Ohashi teaches (2nd para. page 1, 1st para. page 2, see fig. 1) a hollow cage (4) and a hollow portion (see center portion in fig. 1) of an impeller fin (13) defining a heat pipe (11) extending between the hollow cage (4) and the impeller fin (13), the heat pipe (11) including a first heat pipe portion (left end) defined by the hollow portion of the impeller fin (13), and a second heat pipe portion (right end) connected to the first heat pipe portion (left end), the second heat pipe portion (right end) defined by a cage opening (see annotated fig. below) formed in the hollow cage (4).

    PNG
    media_image4.png
    268
    394
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave and Kaufman, the hollow cage and the hollow portion of the impeller fin defining a heat pipe extending between the hollow cage and the impeller fin, the heat pipe including a first heat pipe portion defined by the hollow portion of the impeller fin, and a second heat pipe portion connected to the first heat pipe portion, the second heat pipe portion defined by a cage opening formed in the hollow cage, in order to improve the cooling effect, as taught by Ohashi (1st para. page 2).


Crowell in view of Musgrave, Kaufman and Ohashi does not disclose that at least one flow channel is formed in the stator and extends circumferentially about an exterior surface of the stator core.


However, Chong teaches ([0061-0065], see fig. 1) at least one flow channel (20) formed in the stator (10) and extends about an exterior surface (18) of the stator core (10).

    PNG
    media_image5.png
    410
    420
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann and Ohashi, at least one flow channel extending about an exterior surface of the stator core, in order to allow for a more homogeneous distribution of cooling, as taught by Chong ([0065]).

Regarding claim 10, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1. Crowell does not disclose at least one flow channel being not parallel to the axis.

However, Chong teaches at least one flow channel (20) which is not parallel ([0061], circumferentially helical around the core, therefore not parallel) to the axis (226).

    PNG
    media_image6.png
    341
    783
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, at least one flow channel to be not parallel to the axis, in order to allow for a more homogeneous distribution of cooling, as taught by Chong ([0065]).

Regarding claim 12, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1. Crowell does not disclose at least one flow channel that is integrally formed with the stator core.

However, Chong teaches at least one flow channel (20) that is integrally formed with the stator core (10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, at least one flow channel that is integrally formed with the stator core, in order to provide improved 

Regarding claim 13, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1. Crowell further discloses that the stator core (28) includes a plurality of stacked stator laminations ([0033], see fig. 1), but does not disclose a flow channel being formed by varying a circumferential position of adjacent stator laminations.

However, Chong teaches ([0012], [0021-0022], [0048]) a flow channel being formed by varying a circumferential position (“rotational offset”) of adjacent stator laminations (12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, at least one flow channel being formed by varying the position of adjacent stator laminations, in order to provide improved cooling for the stator and allow for a more homogeneous distribution of cooling, as taught by Chong ([0011], [0065]).

Regarding claim 15, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1. Crowell further discloses that the stator assembly (28, 18) is enclosed within a casing (see annotated fig. 1).

    PNG
    media_image7.png
    491
    549
    media_image7.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649), as applied to claim 1 rejection, and further in view of Swanke (US 3,612,925).

Regarding claim 2, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not disclose that the cage includes one or more openings, each opening being complementary to and aligned with a tooth of the rotor core.


However, Swanke teaches a cage (14, 18, see fig. 5) which includes one or more openings (see annotated fig. 4), each opening being complementary to and aligned with a tooth (col. 2, lines 60-74) of the rotor core (20).

    PNG
    media_image8.png
    294
    515
    media_image8.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, the cage including one or more openings, each opening being complementary to and aligned with a tooth of the rotor core, in order to interlock the cage bars with the rotor teeth and secure them against centrifugal forces, as taught by Swanke (col. 2, lines 60-74).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649), as applied to claim 1 rejection, and further in view of Fröhlich (WO 2014072263, English translation on file).

Regarding claim 3, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not disclose that the plurality of impeller fins has a generally curved configuration.



    PNG
    media_image9.png
    468
    734
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, impeller fins having a generally curved configuration, in order to be able to adjust the air entry and exit angles to direct the air where it is most needed, as taught by Fröhlich (page 9 of Translation).

Regarding claim 4, Crowell in view of Musgrave, Kaufmann, Ohashi, Chong and Fröhlich discloses the electrical machine according to claim 3. Crowell does not specifically disclose that the impeller fins are configured to direct axial air flow in a radial direction.

However, Fröhlich teaches (see figs. 1, 2B and 2C) impeller fins (9-11, 14-17) that are configured to direct axial air flow in a radial direction (see arrows in fig. 1).

    PNG
    media_image9.png
    468
    734
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi, Chong and Fröhlich, impeller fins configured to direct axial air flow in a radial direction, in order to provide a more effective cooling system and increase the heat transfer, as taught by Fröhlich (see paras. 4-5 of Translation).

Regarding claim 5, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not disclose that the plurality of impeller fins has a generally straight configuration.

However Fröhlich teaches changing the configuration of fins and in particular having a plurality of impeller fins (9) which have a generally straight configuration (see fig. 2A, page 9 of Translation).

    PNG
    media_image10.png
    339
    335
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, the plurality of impeller fins with a generally straight configuration, in order to provide cooling with high efficiency and low noise, as taught by Fröhlich (last para. of page 9 of Translation).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649), as applied to claim 1 rejection, and further in view of Chamberlin (US 2014/0246933).

Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not specifically disclose that the at least one flow channel is formed in a jacket arranged about the stator core.

However, Chamberlin teaches ([0023], [0067], see fig. 8) at least one flow channel (74, 76, 78) formed in a jacket (70) arranged about the stator core (44).

    PNG
    media_image11.png
    386
    546
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, at least one flow channel formed in a jacket arranged about the stator core, in order to provide improve cooling and heat transfer, as taught by Chamberlin ([0006-0007]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649), as applied to claim 1 rejection, and further in view of Nelson (US 2004/0084974).

Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not specifically disclose that at least one flow channel of the stator core is open to the atmosphere.



    PNG
    media_image12.png
    401
    555
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, at least one flow channel of the stator core to be open to the atmosphere, in order to improve heat removal from the machine, as taught by Nelson ([0027], [0001]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2008/0150400) in view of Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649), as applied to claim 1 rejection, and further in view of (GB 863,921, hereinafter “GB”).

Regarding claim 17, Crowell in view of Musgrave, Kaufmann, Ohashi and Chong discloses the electrical machine according to claim 1, but does not disclose that one or more end turns of the plurality 

However, GB teaches one or more end turns (4, 7) of a plurality of windings are formed as fins (they have a fin-shape, see fig. 1, and also their ends "13" are formed as cooling fins, see page 2, lines 48-64) separated from one another by a distance (see fig. 1).

    PNG
    media_image13.png
    417
    331
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Crowell in view of Musgrave, Kaufmann, Ohashi and Chong, one or more end turns of the plurality of windings to be formed as fins separated from one another by a distance, in order to reduce the temperature rise in the end windings, as taught by GB (page 2, lines 42-55).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834